MSA ID: 12091985

Contract ID: 12106880

Exhibit 10.2

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

FOURTH AMENDMENT TO

MASTER PROFESSIONAL SERVICES AGREEMENT

BY AND BETWEEN

MACRO*WORLD RESEARCH CORPORATION

AND

GENPACT INTERNATIONAL, INC.

DATED: June 15, 2010

 

1 of 6



--------------------------------------------------------------------------------

MSA ID: 12091985

Contract ID: 12106880

 

FOURTH AMENDMENT TO MASTER PROFESSIONAL SERVICES AGREEMENT

This Fourth Amendment (“Amendment”), entered into this 15th day of June, 2010
and effective as of the 31st day of March, 2010 (“Effective Date”), amends that
certain Master Professional Services Agreement dated as of November 30, 2005 (as
amended, modified and supplemented from time to time, the “Agreement”) by and
between Macro*World Research Corporation, a North Carolina corporation having a
principal place of business at 301 S. College Street, Charlotte, NC 28288
(“Wachovia”) and Genpact International, Inc. (as successor in business to
Genpact International, S.A.R.L.), a Delaware corporation with an office at 40
Old Ridgebury Road, Danbury, CT 06810 (“Genpact”). Capitalized terms used and
not otherwise defined herein shall have the meaning set forth in the Agreement.

RECITALS

WHEREAS, Wachovia and Genpact are parties to the Agreement and have agreed to
amend the Agreement as provided herein;

NOW, THEREFORE, in consideration of the covenants, promises, obligations and
conditions set forth below and of other good and valid consideration, the
receipt, adequacy, and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:

1. Paragraph one (1) of the Agreement is amended to reflect a change in the
primary place of business for Genpact to:

“40 Old Ridgebury Road, Danbury, CT 06810”

2. Section 8.2 of the Agreement is deleted in its entirety and intentionally
left blank.

3. Section 27.3 of the Agreement (Notices) is hereby amended in Subsections
(a) (Primary Notices) and (b) (Other Notices) thereof, to replace the address
for notices to Genpact to the following:

Genpact International, Inc.

105 Madison Avenue, 2nd Floor

New York, NY 10016

4. WORKING HOURS

India:

The total number of working hours per FTE per annum will be increased from [**]
hours to [**] hours and will be applied to all existing and future Statements of
Work.

Philippines:

In consideration of future statements of work, the total number of working hours
per FTE per annum will be increased from [**] hours to [**] hours.

For the avoidance of doubt, Wells Fargo will not be invoiced for any additional
FTE resources that are identified by Genpact which have not received prior
approval by the Wells Fargo Outsourcing Director or their designee.

 

2 of 6



--------------------------------------------------------------------------------

MSA ID: 12091985

Contract ID: 12106880

 

Compliance with Laws:

In each jurisdiction in which any agreement, commitment, contract, letter
agreement or other arrangement is to be performed, Genpact shall ensure, in all
material respects, it is valid, enforceable and performed in compliance with
local, state and federal labor laws with regard to the FTE working hours for
both India and the Philippines. Further, Genpact will fully and promptly inform
Wells Fargo if it is notified by any governmental authority or generally becomes
aware of any changes to or non-compliance with labor laws in each jurisdiction.

5. Schedule D of the Agreement (Technology Infrastructure and Services), and
Exhibit B thereto, “Distributed Computing Services – Statement of Work,” is
hereby amended as follows:

Notwithstanding the Technology Refresh Planning and Implementation contained in
Exhibit B of Schedule D of the Agreement and Exhibit B of Schedule D of the LOA,
for the Term of the Agreement, Genpact must obtain prior approval in writing
from the Wells Fargo Outsourcing Director or their designee before a technology
refresh can occur.

6. Section 2 of Schedule O to the Agreement (Pricing Methodology) entitled
“Dedicated Management Team and LOB Level HR, IT, Quality Transition and Training
Leaders,” is hereby amended as follows:

(a) Subsection 2.1 is hereby deleted in its entirety and replaced with the
following:

“2.1 Genpact will provide the following number of dedicated named management
personnel for each position noted in the table below (The Dedicated Management
Team”).

 

Dedicated Management Team

   Valid for [**]
FTEs

Business Leader*

   [**]

HR Leader and Support

   [**]

Finance Manager**

   [**]

IT Manager**

   [**]

Training Manager

   [**]

Global Relationship Manager**

   [**]

Relationship Managers

   [**]

Quality Leads

   [**]

Transition Manager

   [**]

LOB Leads

   [**]     

Total Number of Dedicated Resources
Dedicated Management Annual Fee: ( Fixed Cost

   [**]     

 

* Any and all costs and expenses associated with the Business Leader resource
shall be the responsibility of Genpact, unless otherwise mutually agreed upon in
writing.

 

** The Finance, Global Relationship Manager and IT Leads will each be considered
a [**] resource and will be shared across other accounts within Genpact.

 

3 of 6



--------------------------------------------------------------------------------

MSA ID: 12091985

Contract ID: 12106880

 

The Support Team, including the Dedicated Management Team, the Support Leaders
and the Statement of Work Support Team structures, may not be changed unless
both Parties agree to any such change in a separate writing signed by both
parties.

(b) Subsection 2.3 is hereby deleted in its entirety and replaced with the
following:

“2.3 The Dedicated Management Team for each designated position set forth above
will have the functions and responsibilities designated. The Total Management
fee will not exceed $[**] annually, unless the Parties amend this Schedule in
writing.”

(c) Subsection 2.5 is hereby deleted in its entirety and replaced with the
following:

“2.5 Genpact will provide Relationship Managers as noted in the Dedicated
Management Team listing above, and as of September 1, 2007 such costs will be
included in the Management Fees and invoiced to Wachovia each month. Genpact may
not eliminate the position of Relationship Manager from the Wachovia’s account
without Wachovia’s consent.”

(d) Subsection 2.7 is hereby deleted in its entirety and replaced with the
following

“2.7 The Dedicated Management Team will be 100% dedicated to the Wachovia
account with the exception of the Business Leader, and the Finance, Global
Relationship Manager and IT Leads. The Business Leader will not be dedicated but
will provide leadership and serve as the single point of accountability for the
Services and have overall responsibility for overseeing the provision of the
Services, billing and relationship management concerning the Wachovia account.”

(e) Subsection 2.8 is hereby deleted in its entirety and replaced with the
following:

“2.8 Support Leaders:

Genpact will provide the following LOB/Support Leaders:

 

Support Leaders

    

IT [**]

   [**]

Compliance [**]

   [**]

Sub-total

   [**]     

INDIA

   [**]     

The Support Leaders, as noted above, will be billed as part of the Dedicated
Management Fees Invoice as per the rate card of Schedule O of the Agreement, but
the Support Leaders Management Fees are not included in the fixed Dedicated
Management Fee for India which is the amount of $[**] mentioned in subsection
2.3 as amended. The billing for Support Leaders will be an additional annual
cost of [**] resources.”

(f) Subsection 2.9 is hereby deleted in its entirety and replaced with the
following:

“2.9 Statement of Work Support Fees

 

4 of 6



--------------------------------------------------------------------------------

MSA ID: 12091985

Contract ID: 12106880

 

The charges for HR, IT, Training and Quality Managers will no longer be span
based but will be invoiced at a fixed annual rate as per table listed below.
This would be basis the number of Full Production FTEs assigned to Statement of
Work performing the actual process and their immediate supervisors. The billing
would be done as per table listed below on a monthly basis, in arrears,
pro-rated as appropriate for the applicable month. This fee shall apply to all
existing and future Statements of Work under the Agreement.”

 

2009    2010    2011    2012    2013    2014 [**]    [**]    [**]    [**]   
[**]    [**]

Additionally paragraph 11 in Exhibit D to Schedule O (that reads “Charges for
HR, IT, Training ……………. manager FTE count must be in increments of [**] FTE.”)
is now deleted in its entirety and intentionally left blank.

7. Section 6 of Schedule O to the Agreement (Pricing Methodology) entitled
“Dedicated Management Team and LOB Level HR, IT, Quality Transition and Training
Leaders,” is hereby amended by adding the following as new subsection 6.3:

“All Travel expenses must receive prior approval by the Wachovia Outsourcing
Director or their designee and must be invoiced in accordance with the
Agreement.”

 

8. Exhibit A to Schedule O is hereby deleted in its entirety.

9. General

9.1 Defined Terms. Capitalized terms used herein and not otherwise defined have
the meaning given in the Agreement.

9.2 Authority For Amendment. The execution, delivery and performance of this
amendment has been duly authorized by all requisite corporate action on the part
of Wachovia and Genpact and upon execution by all parties, will constitute a
legal, binding obligation thereof.

9.3 Effect of Amendment. Except as specifically amended hereby, the Agreement,
and all terms contained therein, remains in full force and effect, provided
however, that if any term or condition of the Agreement conflicts with or is
inconsistent with any term or condition of this Amendment, the terms and
conditions of this Amendment shall govern and be controlling. All references to
the Agreement after the Effective Date of this Amendment shall be to Agreement
as modified hereby. The Agreement, as amended by this Amendment, constitutes the
entire understanding of the Parties with respect to the subject matter hereof.

94 Binding Effect; Severability. Each reference herein to a Party hereto shall
be deemed to include its successors and assigns, all of whom shall be bound by
this Amendment and in whose favor the provisions of this Amendment shall inure.
In case any one or more of the provisions contained in this Amendment shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

9.5 Further Assurances. The parties hereto agree to execute such other documents
and instruments and to do such other and further things as may be necessary or
desirable for the execution and implementation of this Amendment and the
consummation of the transactions contemplated hereby and thereby.

 

5 of 6



--------------------------------------------------------------------------------

MSA ID: 12091985

Contract ID: 12106880

 

9.6 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, excluding its conflict of
laws rules.

9.7 Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the Effective Date.

 

GENPACT INTERNATIONAL, INC.     MACRO*WORLD RESEARCH CORPORATION By:   Mohit
Thukral     By:   /s/ Gui Kahl Name (Print):   Mohit Thukral     Name (Print):  
Gui Kahl Title:   SVP     Title:   SVP

 

6 of 6